DETAILED ACTION
	This Office action is based on the amendments filed February 9, 2021 for application 15/648,711.  Claims 1 and 13-17 have been amended and claim 20 is newly presented; claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed method for producing a device for treatment of sleep disorder or condition, the method comprising positioning the mandible of a subject in a clinically beneficial orientation relative to the maxilla, registering a position of the mandible in the clinically beneficial orientation, and using the registered position to manufacture a device that positions the mandible in the clinically beneficial orientation, wherein the clinically beneficial orientation is determined by a titration of the mandible relative to the maxilla while the subject is asleep in combination with the other claimed limitations.
Claims 2-20 are allowed for depending from allowed claim 1.

The closest prior art of record is Schmitt (US Patent Pub. 2008/0064008) which discloses a method for producing a device for treatment of a sleep disorder or condition comprising positioning the mandible of a subject in a clinically beneficial orientation (a protrusive position to treat sleep apnea) relative to the mandible of the subject, registering a position of the mandible relative to the maxilla, and using the registered position to manufacture a device that positions the mandible in the clinically beneficial orientation relative to the maxilla (¶ 0009-0012 & 0066).  However, Schmitt fails to teach that the clinically beneficial orientation is determined by a titration of the mandible relative to the maxilla while the subject is asleep.


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/4/2021